 



Exhibit 10.1(a)
Credit Agreement
This agreement dated as of March 12, 2007, between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), having an office at 120
South La Salle Street, 6th Floor, Chicago, IL 60603-3403, and Park National
Corporation, an Ohio corporation, with its headquarters office located at 50
North Third Street, Newark, OH 43055 (the “Borrower”).

1.   Credit Facilities.

  1.1   Scope. This agreement governs Facilities A and, unless otherwise agreed
to in writing by the Bank and the Borrower or prohibited by applicable law,
governs all the Credit Facilities as defined below.     1.2   Facility A (Line
of Credit). The Bank has approved a credit facility to the Borrower in the
principal sum not to exceed $40,000,000.00 in the aggregate at any one time
outstanding (“Facility A”). Credit under Facility A shall be repayable as set
forth in a Line of Credit Note executed concurrently with this agreement, and
any renewals, modifications, extensions, rearrangements, restatements thereof
and replacements or substitutions therefor. The proceeds of Facility A shall be
used for refinancing Borrower’s existing indebtedness and for Borrower’s working
corporate purposes.

2.   Definitions. As used in this agreement, the following terms have the
following respective meanings:

  2.1   “Affiliate” means, as to any Person, any other Person: (1) that directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, such Person; (2) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (3) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means to possess, directly or indirectly, the power
to direct the management and policies of a Person, whether through the ownership
of voting securities, by contract, or otherwise. The Bank is not under any
circumstances to be deemed an Affiliate of Borrower or any of its Subsidiaries.
    2.2   “Authority Documents” means certificates of authority to transact
business, certificates of good standing, borrowing resolutions (with secretary’s
certificate), secretary’s certificates of incumbency, and other documents, which
empower and enable the Parties or their representatives to enter into the
Related Documents or evidence such authority.     2.3   “Business Day” means a
day when the main office of the Bank is open for the conduct of commercial
lending business.

1



--------------------------------------------------------------------------------



 



  2.4   “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1 and those extended contemporaneously with this
agreement, including any and all renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.
    2.5   “Company” means a corporation, partnership, limited liability company,
joint venture, joint stock association, association, bank, business trust or
other business entity.     2.6   “GAAP” means generally accepted accounting
principles in effect in the United States of America, consistently applied.    
2.7   “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over the Bank, the
Borrower or any other Obligor, or any Subsidiary of the Borrower, or their
respective properties. Governmental Authority includes but is not limited to the
Board of Governors of the Federal Reserve System (“FRB”), the Federal Deposit
Insurance Corporation (the “FDIC”), any state banking regulatory or supervisory
authority (a “State Authority"), the Office of Thrift Supervision (the “OTS”),
the Office of the Comptroller of the Currency (the “OCC”) and the Securities and
Exchange Commission (the “SEC”).     2.8   “Indebtedness” means and includes
(without duplication) (i) all items arising from the borrowing of money, which
according to GAAP, would be included in determining total liabilities as shown
on the balance sheet; (ii) all indebtedness secured by any Lien on property
owned by the Borrower or the Subsidiaries of the Borrower whether or not such
indebtedness shall have been assumed; (iii) all guarantees and similar
contingent liabilities in respect to indebtedness of others; and (iv) all other
interest-bearing obligations evidencing indebtedness to others for borrowed
money.     2.9   “Legal Requirement” means any law, ordinance, decree,
requirement, order, judgment, rule, regulation (or interpretation of any of the
foregoing) of, and the terms of any list, license or permit issued by, any
Governmental Authority.     2.10   “Liabilities” means all debts, obligations,
indebtedness and liabilities of every kind and character of the Borrower to the
Bank, its successors and assigns, now existing or later arising, whether
individual, joint and several, contingent or otherwise, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or

-2-



--------------------------------------------------------------------------------



 



      accrued during the pendency of any bankruptcy, insolvency, receivership or
other similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations,
rearrangements, restatements, replacements, restatements or substitutions of any
of the foregoing.

  2.11   “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind, whether based on common law, constitutional provision, statute or
contract.     2.12   “Notes” means each and all promissory notes, instruments
and/or other agreements evidencing the terms and conditions of any of the Credit
Facilities.     2.13   “Obligor” means each Borrower and any guarantor, surety,
co-signer, general partner or other Person who may now or hereafter be obligated
to pay all or any part of the Liabilities.     2.14   “Organizational Documents”
means, with respect to a corporation, the certificate of incorporation or
formation, articles of incorporation and bylaws of such corporation; with
respect to a limited liability company, the articles of organization,
regulations, operating agreement and other documents establishing or governing
such entity, with respect to a partnership, joint venture, or trust, the
agreement, certificate or instrument establishing or governing such entity; in
each case including all modifications and supplements thereof as of the date of
the Related Document referring to such Organizational Document and any and all
future modifications thereof which are consented to by the Bank.     2.15  
“Parties” mean all Persons other than the Bank executing any Related Document.  
  2.16   “Person” means any individual, Company, trust, unincorporated
organization, Governmental Authority or any other form of entity.     2.17  
“Proper Form” means in form and substance satisfactory to the Bank.     2.18  
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.     2.19   “Related
Documents” means this agreement, the Notes, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other

-3-



--------------------------------------------------------------------------------



 



      instrument or document executed in connection with this agreement or in
connection with any of the Liabilities.

  2.20   “Subordinated Debt” means any Indebtedness subordinated to Indebtedness
due the Bank pursuant to a written subordination agreement in Proper Form by and
among the Bank, subordinated creditor and the Borrower which at a minimum must
prohibit: (a) any action by subordinated creditor which will result in an
occurrence of an Event of Default or default under this agreement, the
subordination agreement or the subordinated Indebtedness; and (b) upon the
happening of any Event of Default or default under any Related Documents, the
subordination agreement, or any instrument evidencing the subordinated
Indebtedness: (i) any payment of principal and interest on the subordinated
Indebtedness; (ii) any act to compel payment of principal or interest on
subordinated Indebtedness; and (iii) any action to realize upon any collateral
securing the subordinated Indebtedness.     2.21   “Subsidiary” means, as to a
particular parent Company, any Company of which 50% or more of the indicia of
equity rights is at the time directly or indirectly owned by such parent Company
or by one or more Persons controlled by, controlling or under common control
with such parent Company. For purposes of this agreement, the Borrower’s
Subsidiaries include but are not limited to each of those listed on Annex I.

3.   Conditions Precedent.

  3.1   Conditions Precedent to Initial Extension of Credit. Before the first
extension of credit governed by this agreement, whether by disbursement of any
loan, issuance of any letter of credit, or otherwise, the Borrower shall deliver
to the Bank in Proper Form:

  A.   Related Documents. The Notes, and as applicable, the letter of credit
applications, the security agreements, the pledge agreements, financing
statements, mortgages or deeds of trust, the guaranties, the subordination
agreements, and any other loan documents which the Bank may reasonably require
to give effect to the transactions described in this agreement;     B.  
Organizational and Authority Documents. The Organizational and Authority
Documents of the Borrower and any other Party executing the Related Documents.  
  C.   Payoff Existing Debt/ Release of Liens. Full payment and satisfaction of
all debt of the Borrower and each of its Subsidiaries other than the
Indebtedness permitted by Section 5.1 hereof, and the release and satisfaction
of all Liens other than the Liens permitted by Section 5.2 hereof.     D.   Due
Diligence Review. Due diligence review by the Bank of matters relating to the
Borrower’s and its Subsidiaries’ operations, risk management,

-4-



--------------------------------------------------------------------------------



 



      financial reporting, and other matters as the Bank may reasonably request,
with the results of such review satisfactory to the Bank in its sole discretion.

  3.2   Conditions Precedent to Each Extension of Credit. Before any extension
of credit governed by this agreement, whether by disbursement of a loan,
issuance of a letter of credit or otherwise, the following conditions must be
satisfied:

  A.   Representations. The representations of the Borrower and any other
Parties to the Related Documents are true on and as of the date of the extension
of credit;     B.   No Event of Default. No default or Event of Default has
occurred under this agreement, the Notes or any other Related Documents and is
continuing or would result from the extension of credit, and no event has
occurred which would constitute the occurrence of any default or any Event of
Default but for the lapse of time until the end of any grace or cure period.

  3.3   Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request.     3.4  
Satisfaction of Conditions Precedent. The acceptance of the proceeds and
benefits of the proceeds of any Credit Facility shall constitute a
representation and warranty by the Parties to the Bank that all of the
conditions specified in this Article 3 for that Credit Facility have been
satisfied as of that time.

4.   Affirmative Covenants. The Borrower agrees to do, and will cause each of
its Subsidiaries to do, each of the following:

  4.1   Financial information. Furnish to Bank in Proper Form (1) the financial
statements prepared in conformity with GAAP on consolidated and consolidating
bases and the other information described in, and within the times required by,
Exhibit A, Reporting Requirements, Financial Covenants and Compliance
Certificate attached hereto and incorporated herein by reference; (2) within the
time required by Exhibit A, a certificate in the form of Exhibit A signed or
otherwise authenticated and certified by the chief financial officer or
president of the Party required to submit the information; (3) to the extent
permitted by applicable Legal Requirements, promptly after the same are
available, copies of each annual report or financial statement or other report
or communication sent by the Borrower to the shareholders of the Borrower; each
registration statement which the Borrower or any Subsidiary may file with any
Governmental Authority or with any securities exchange; (4) promptly after a
request is submitted to the appropriate Governmental Authority, any request for
waiver of funding standards or extension of amortization periods with respect to
any employee benefit plan; (5) copies of special audits, studies, reports and
analyses prepared for the management of the Borrower, any of its Subsidiaries or
any other Obligor by outside parties as the Bank may reasonably request from
time to time; and (6) such other information relating to the financial
condition, prospects and affairs of

-5-



--------------------------------------------------------------------------------



 



      the Borrower, each other Obligor and their respective Subsidiaries as the
Bank may reasonably request from time to time. Nothing in this agreement shall
require the Borrower to provide any information to the Bank which the Borrower,
any other Obligor or any of their respective Subsidiaries is prohibited by Legal
Requirements to disclose. All proceeds of any collateral shall be deposited in
an account maintained with Bank.

  4.2   Existence. Maintain its existence and business operations as presently
in effect in accordance with all applicable Legal Requirements, pay its debts
and obligations when due under normal terms, and pay on or before their due
date, all taxes, assessments, fees and other governmental monetary obligations,
except as they may be contested in good faith if they have been properly
reflected on its books and, at the Bank’s request, adequate funds or security
have been pledged to insure payment.     4.3   Financial Records. Maintain
proper books and records of account, in accordance with GAAP, and consistent
with financial statements previously submitted to the Bank.     4.4  
Inspection. Permit the Bank or its representatives, at those times and at the
intervals as the Bank may reasonably require: (1) to inspect, examine, audit and
copy its business records, and to discuss its business, operations, prospects
and financial condition with its officers and accountants; and (2) to inspect
its business operations and sites. Nothing in this agreement shall give the Bank
the right to inspect or copy any records of any examination report of the
Borrower’s supervisory Governmental Authority or other information that the
Borrower or any of its Subsidiaries are prohibited by any Legal Requirement from
disclosing without the consent of the supervising Governmental Authority;
provided, however, the Borrower will and will cause each of its Subsidiaries to,
cooperate in obtaining any consent should the Bank request the disclosure.    
4.5   Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and threatened litigation, claims, investigations,
administrative proceedings and similar actions affecting the Borrower or any
Subsidiary of the Borrower which could reasonably be expected to materially
affect the business, property, affairs, prospects or financial condition of
Borrower or any of its Subsidiaries; (2) the occurrence of any default or Event
of Default and the circumstances which give rise to the Bank’s option to
terminate the Credit Facilities to the extent the disclosure does not violate
any Legal Requirement; (3) any material additions to or material changes in its
locations or businesses, unless the Borrower has provided such information in
writing to the Bank prior to making such addition or such change; and (4) any
alleged breach of any provision of this agreement or of any other Related
Documents by the Bank.     4.6   Title to Assets and Property. Maintain good and
marketable title to all of its assets and properties and defend its assets and
properties against all claims and demands of all Persons at any time claiming
any interest in them.

-6-



--------------------------------------------------------------------------------



 



  4.7   Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may
reasonably request to evidence any of the Credit Facilities, cure any defect in
the execution and delivery of any of the Related Documents, perfect any Lien,
comply with any Legal Requirement applicable to the Bank or the Credit
Facilities or more fully to describe particular aspects of the agreements set
forth or intended to be set forth in any of the Related Documents.     4.8  
Borrower Capitalization Status. Borrower shall maintain at all times its
categorization as ‘Well Capitalized’ as defined by the regulations of the FDIC
(or other primary federal Governmental Authority).     4.9   Financial
Institution Subsidiary Capitalization Status. Borrower shall cause each of its
financial institution Subsidiaries to maintain at all times its categorization
as ‘Well Capitalized’ as defined by the regulations of the OCC (or other primary
federal Governmental Authority).     4.10   Ownership of Financial Institution
Subsidiaries. Borrower shall at all times maintain direct or indirect ownership
of one hundred percent (100%) of the capital stock of each of its financial
institution Subsidiaries.

5.   Negative Covenants. Without the prior written consent of the Bank, the
Borrower will not and no Subsidiary of the Borrower will:

  5.1   Indebtedness. Create, assume, incur, have outstanding, or in any manner
become liable in respect of any Indebtedness, other than (1) Indebtedness
incurred in the ordinary course of business (including, without limitation,
Federal Home Loan Bank borrowings, FRB Discount Window Program borrowings,
unsecured Fed Funds lines, and Reverse Repurchase Agreements) and in accordance
with applicable Legal Requirements and safe and sound banking practices;
(2) Indebtedness reflected in the Borrower’s financial statements dated
September 30, 2006; (3) additional Indebtedness contracted for after the date of
this agreement that does not exceed the amounts reflected in those financial
statements described in (2) above; and (4) upon the approval of the Bank,
Subordinated Debt.     5.2   Liens. Create, assume, incur, suffer or permit to
exist any Lien of any kind or character upon or with respect to any of its
assets or properties, whether now owned at the date hereof or later acquired, or
assign or otherwise convey any right to receive income, other than (1) Liens in
favor of the Bank, (2) existing Liens disclosed in writing to the Bank,
(3) Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security, and pension liabilities, and (4) existing mortgage
liens on the real estate of the Borrower and the Borrower’s Subsidiaries
securing the existing mortgage debt related thereto and which is presently
secured thereby.

-7-



--------------------------------------------------------------------------------



 



  5.3   Disposal of Interests in the Subsidiaries. Dispose of any stock or other
interest in the equity of any of its Subsidiaries, now owned or hereafter
acquired, by sale, assignment, lease or otherwise.     5.4   Merger or
Consolidations. (1) Dissolve; (2) merge or consolidate with any Person;
(3) lease, sell or otherwise convey a material part of its assets or business
outside the ordinary course of its business; (4) lease, purchase, or otherwise
acquire a material part of the assets of any other Person, except in the
ordinary course of its business; or (5) agree to do any of the foregoing;
provided, however, that notwithstanding the foregoing, any Subsidiary may merge
or consolidate with any other Subsidiary, or with the Borrower, so long as the
Borrower is the survivor.     5.5   Use of Proceeds. Use, or permit any proceeds
of the Credit Facilities to be used, directly or indirectly, for the purpose of
“purchasing or carrying any margin stock” within the meaning of Federal Reserve
Board Regulation U (“Regulation U”). At the Bank’s request, the Borrower will
furnish a completed Federal Reserve Board Form U-1.     5.6   Affiliate
Transactions. Enter into any transaction or agreement with any Affiliate except
upon terms substantially similar to those obtainable from wholly unrelated
sources.     5.7   Subsidiaries. Form, create or acquire any Subsidiary that is
not wholly owned by the Borrower.     5.8   Continuity of Operations. (1) Engage
in any business activities substantially different from those in which it is
presently engaged; or (2) cease operations, liquidate, change its name,
dissolve, or sell any assets out of the ordinary course of business.     5.9  
Conflicting Agreements. Enter into any agreement containing any provision which
would be violated or breached by the performance of the Borrower’s obligations
under this agreement or any of the other Related Documents.     5.10   No Other
Negative Pledge. Enter into any agreement with any Person other than the Bank
which prohibits or limits the ability of the Borrower or any of its Subsidiaries
to create or permit to exist any Lien on any of its property, assets or
revenues, whether now owned or hereafter acquired.     5.11   Government
Regulation. (1) Be or become subject at any time to any Legal Requirement
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Bank from making any advance or extension of credit
to the Borrower or from otherwise conducting business with the Borrower; or
(2) fail to provide documentary and other evidence of the Borrower’s identity as
may be requested by the Bank at any time to enable the Bank to verify the
Borrower’s identity or to comply with any Legal Requirement,

-8-



--------------------------------------------------------------------------------



 



      including, without limitation, Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318.

6.   Representations, Warranties and Covenants by the Borrower. To induce the
Bank to enter into this agreement and to extend credit or other financial
accommodations under the Credit Facilities, the Borrower represents and warrants
as of the date of this agreement and as of the date of each request for credit
under the Credit Facilities that each of the following statements is and shall
remain true and correct throughout the term of this agreement and until all
Credit Facilities and all amounts owing under the Notes and other Related
Documents are paid in full:

  6.1   Organization and Status. (1) The Borrower is an Ohio corporation
registered as a federal bank holding company under the laws of the United
States, and the Borrower and each of its Subsidiaries are each duly organized,
validly existing and in good standing under the laws of its organization and is
duly qualified to do business and is in good standing under the laws of each
states in which the ownership of its properties and the nature and extent of the
activities transacted by it makes such qualification necessary. (2) The Borrower
has no Subsidiary other than those listed on Annex I.     6.2   Financial
Statements. All financial statements delivered to the Bank are complete and
correct and fairly present, in accordance with generally accepted accounting
principles, consistently applied, the financial condition and the results of
operations of the Borrower and each Subsidiary, as at the dates and for the
periods indicated. No material adverse change has occurred in the assets,
liabilities, financial condition, business or affairs of the Borrower or any of
its Subsidiaries since the dates of the Borrower’s financial statements dated
September 30, 2006. Neither the Borrower nor any of its Subsidiaries is subject
to any instrument or agreement materially and adversely affecting its financial
condition, business or affairs.     6.3   Enforceability. This agreement, the
Notes, and the other Related Documents have been duly authorized, executed and
delivered by the Parties thereto and are valid and binding agreements of the
Parties, enforceable according to their terms, except as the enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and subject to general principles of equity. The
execution, delivery and performance of this agreement, the Notes and the other
Related Documents and the obligations that they impose, do not violate any Legal
Requirement, conflict with any agreement by which any Party is bound, or require
the consent or approval of any Governmental Authority or other third party which
has not been promptly obtained in connection with the execution and delivery of
this agreement and the other Related Documents.     6.4   Litigation. There is
no litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against the Borrower, any of its Subsidiaries
or any other Obligor pending or threatened, and no other event has

-9-



--------------------------------------------------------------------------------



 



      occurred which may in any one case or in the aggregate materially
adversely affect the Borrower, any of its Subsidiaries, any other Obligor or any
of their respective financial condition and properties, other than litigation,
claims, or other events, if any, that have been disclosed to and acknowledged by
the Bank in writing or disclosed in the Borrower’s September 30, 2006, financial
statements.

  6.5   Title and Rights. The Borrower and each of its Subsidiaries have good
and marketable title to its properties, free and clear of any Lien except for
Liens disclosed in writing to the Bank prior to the date of this agreement, and
those permitted by this agreement and the other Related Documents, including,
without limitation, existing mortgage liens on the real estate of the Borrower
and the Borrower’s Subsidiaries securing the existing mortgage debt related
thereto and which is presently secured thereby. The Borrower and each of its
Subsidiaries possess all permits, licenses, patents, trademarks and copyrights
required to conduct their respective businesses.     6.6   Regulation U;
Business Purpose. None of the proceeds of any of the Credit Facilities will be
used to purchase or carry, directly or indirectly, any margin stock or for any
other purpose which would make this credit a “purpose credit” within the meaning
of Regulation U or not an exempt transaction under Regulation U. All Credit
Facilities will be used for business purposes and for the express purposes that
the Borrower has informed the Bank that it will use the credit. None of the
stock of the Borrower’s Subsidiaries is margin stock as defined in Regulation U
    6.7   Capital Stock of the Borrower’s Subsidiaries. (1) All of the issued
and outstanding capital stock of each of the Borrower’s Subsidiaries (the
“Borrower’s Current Subsidiaries’ Shares") has been duly authorized, legally and
validly issued, fully paid and nonassessable, and the Borrower’s Current
Subsidiaries’ Shares are owned by the Borrower, free and clear of all Liens,
except as may exist for the benefit of the Bank; (2) none of the Borrower’s
Current Subsidiaries’ Shares have been issued in violation of any shareholder’s
preemptive rights; and (3) there are, as of the date of this agreement, no
outstanding options, rights, warrants, plans, understandings or other agreements
or instruments obligating the Borrower to issue, deliver or sell, or cause to be
issued, delivered or sold, or contemplating or providing for the issuance of,
additional shares of the capital stock of the Borrower’s Subsidiaries, or
obligating the Borrower or the Borrower’s Subsidiaries to grant, extend or enter
into any such agreement or commitment.     6.8   Regulatory Enforcement Actions.
Except as disclosed by the Borrower to the Bank, none of the Borrower, or any of
its Subsidiaries, or any of their respective officers or directors, is now
operating under any effective written restrictions agreed to by the Borrower or
by any of its Subsidiaries, or agreements, memoranda, or written commitments by
the Borrower or by any of its Subsidiaries (other than restrictions of general
application) imposed or required by any Governmental Authority nor are any such
restrictions threatened or

-10-



--------------------------------------------------------------------------------



 



      agreements, memoranda or commitments being sought by any Governmental
Authority.

  6.9   No Liens. The Borrower is not a party to any agreement, instrument of
undertaking or subject to any other restriction pursuant to which the Borrower
has placed, or will be required to place (or under which any other Person may
place), a Lien upon any of its properties securing Indebtedness, either upon
demand or upon the happening of a condition, with or without any demand.    
6.10   Compliance. The Borrower and each of its Subsidiaries has filed all
applicable tax returns and paid all taxes shown thereon to be due, except those
for which extensions have been obtained and those which are being contested in
good faith and for which adequate reserves have been established. The Borrower
and each of its Subsidiaries is in compliance with all applicable material Legal
Requirements and manages and operates (and will continue to manage and operate)
its business in accordance with good industry practices. Neither the Borrower
nor any of its Subsidiaries is in default in the payment of any other
Indebtedness or under any agreement to which it is a party.     6.11   No Claims
Against the Bank. There are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that the Borrower
or any other Obligor could assert against the Bank, whether in connection with
this agreement, any of the Credit Facilities, or otherwise.     6.12  
Statements by Others. All statements made by or on behalf of the Borrower, any
of its Subsidiaries or any other of the Parties in connection with any Related
Document constitute the joint and several representations and warranties of the
Borrower under this agreement.     6.13   Environment. The Borrower and each of
its Subsidiaries have complied with applicable Legal Requirements in each
instance in which any of them have generated, handled, used, stored or disposed
of any hazardous or toxic waste or substance, on or off its premises (whether or
not owned by any of them). Neither the Borrower nor any of its Subsidiaries has
any material contingent liability for non-compliance with environmental or
hazardous waste laws. Neither the Borrower nor any of its Subsidiaries has
received any notice that it or any of its property or operations does not comply
with, or that any Governmental Authority is investigating its compliance with,
any environmental or hazardous waste laws.     6.14   Continuing
Representations. Each request for an advance or conversion or continuation of an
advance under any of the Credit Facilities shall constitute a representation and
warranty by the Borrower that all of the representations and warranties set
forth in this agreement shall be true and correct on and as of such date with
the same effect as though such representations and warranties had been made on
such date, except to the extent that such representations and warranties are
stated to expressly relate solely to an earlier date.

-11-



--------------------------------------------------------------------------------



 



7   Default/Remedies/Cure Periods.

  7.1   Events of Default. Each of the following is an “Event of Default”:

  A.   The Borrower, any of its Subsidiaries or any other Obligor fails to pay
within ten (10) days of the date when due any amount payable (1) under the Notes
or with respect to any of the other Liabilities; or (2) under any agreement or
instrument evidencing Indebtedness to any creditor other than the Bank.     B.  
The Borrower, any of its Subsidiaries or any other Obligor (1) within five
(5) days of the date to be performed, fails to observe or perform or otherwise
violates, or is in default of, any other term, covenant, condition or agreement
of any of the Notes or other Related Documents; (2) makes any materially
incorrect or misleading representation, warranty, or certificate to the Bank;
(3) makes any materially incorrect or misleading representation in any financial
statement or other information delivered to the Bank; or (4) defaults under the
terms of any agreement or instrument relating to any Indebtedness (other than
the Indebtedness evidenced by the Notes) in a principal amount of over
$1,000,000.00, and the effect of such default will allow the creditor to declare
such Indebtedness due before its maturity.     C.   In the event (1) there is a
default under the terms of any Related Document that is not cured within any
cure period specified therein; or (2) the Borrower fails to comply with, or pay,
or perform under any agreement, now or hereafter in effect, between the Borrower
and JPMorgan Chase & Co., or any of its Subsidiaries or Affiliates or their
successors and assigns and the failure to comply with, pay or perform is not
cured within any cure period specified in such agreement.     D.   The Borrower,
any of its Subsidiaries or any other Obligor becomes insolvent or unable to pay
its debts as they become due.     E.   The Borrower, any of its Subsidiaries or
any other Obligor (1) makes an assignment for the benefit of creditors;
(2) consents to the appointment of a custodian, receiver, or trustee for itself
or for a substantial part of its assets; or (3) commences any proceeding under
any bankruptcy, reorganization, liquidation, insolvency or similar laws of any
jurisdiction.     F.   A custodian, receiver, conservator or trustee is
appointed for the Borrower, any Subsidiary of the Borrower or any other Obligor
or for a substantial part of its assets.     G.   Proceedings are commenced
against the Borrower, any Subsidiary of the Borrower or any other Obligor under
any bankruptcy, reorganization, liquidation, or similar laws of any
jurisdiction, and they remain undismissed for sixty (60) days after
commencement; or the Borrower any

-12-



--------------------------------------------------------------------------------



 



      Subsidiary of the Borrower or any other Obligor consents to the
commencement of those proceedings.

  H.   If any of the Borrower’s assets having an aggregate fair market value, in
the Bank’s reasonable estimate, are attached, seized, subjected to a writ, or
are levied upon or become subject to any Lien (with the exception of statutory
Liens) or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors; or if a notice of Lien, levy or
assessment is filed of record or given to the Borrower or any Subsidiary of the
Borrower with respect to all or any of their respective assets by any
Governmental Authority.     I.   The FRB, the FDIC, any State Authority, the
OCC, the OTS, the SEC or any other Governmental Authority issues a cease and
desist order or similar regulatory order, injunction, temporary restraining
order, the assessment of civil monetary penalties, articles of agreement, a
memorandum of understanding, a capital directive, a capital restoration plan,
restrictions (other than board resolutions adopted at the direction of a
Governmental Authority) that prevent or as a practical matter impair the payment
of dividends by any of its Subsidiaries, the payments of any Indebtedness by the
Borrower or the conduct of any or all of the business affairs of the Borrower or
any of its Subsidiaries, restrictions (other than board resolutions adopted at
the direction of a Governmental Authority) that make the payment of the
dividends by any of its Subsidiaries, the payment of Indebtedness by the
Borrower or the conduct of any or all of the business affairs of the Borrower or
any of its Subsidiaries subject to prior regulatory approval, a notice or
finding under subsection 8(a) of the Federal Deposit Insurance Act, as amended,
or any similar enforcement action, measure or proceeding.     J.   If the
Borrower or any of its Subsidiaries continues to be in default in any payment of
principal or interest for any other indebtedness for borrowed money or in
default in the performance of any other term, condition or covenant contained in
any agreement in an aggregate amount or value of over $1,000,000.00 (including,
but not limited to, an agreement in connection with the acquisition of capital
equipment on a title retention or net lease basis), under which any such
indebtedness is created the effect of which default in performance is to cause
or permit the holder of the indebtedness to cause the indebtedness to become due
prior to its stated maturity.     K.   A change of control of the Borrower shall
occur or the Borrower shall have the option, exercisable on at least one
Business Day’s prior notice, upon the consummation, in whole or in part, of any
transaction effecting any change of control of the Borrower that, in either
case, has been approved as such, or is required to be approved by any
Governmental Agency.

-13-



--------------------------------------------------------------------------------



 



  L.   A material adverse change occurs in the assets, liabilities, actual or
prospective financial condition, business or affairs of the Borrower, any of its
Subsidiaries, or any other Obligor.

  7.2   Remedies. At any time after the occurrence of an Event of Default, the
Bank may do one or more of the following: (1) cease permitting the Borrower to
incur any Liabilities; (2) terminate any commitment of the Bank evidenced by any
of the Notes; (3) declare any of the Notes to be immediately due and payable,
without notice of acceleration, intention to accelerate, presentment and demand
or protest or notice of any kind, all of which are hereby expressly waived;
(4) exercise all rights of setoff that the Bank may have contractually, by law,
in equity or otherwise; and (5) exercise any and all other rights pursuant to
any of the Related Documents, at law, in equity or otherwise. The rights of the
Bank under this agreement and the other Related Documents are in addition to
other rights (including without limitation, other rights of setoff) the Bank may
have contractually, by law, in equity or otherwise, all of which are cumulative
and hereby retained by the Bank. Each Obligor agrees to stand still with regard
to the Bank’s enforcement of its rights.

8   Miscellaneous.

  8.1   Notice. Any notices and demands under or related to this document shall
be in writing and delivered to the intended party at its address stated herein,
and if to the Bank, at its main office if no other address of the Bank is
specified herein, by one of the following means: (1) by hand, (2) by a
nationally recognized overnight courier service, or (3) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(1) upon receipt if delivered by hand, (2) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (3) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.     8.2   No Waiver. No delay on the
part of the Bank in the exercise of any right or remedy waives that right or
remedy. No single or partial exercise by the Bank of any right or remedy
precludes any other future exercise of it or the exercise of any other right or
remedy. No waiver or indulgence by the Bank of any default is effective unless
it is in writing and signed by the Bank, nor shall a waiver on one occasion bar
or waive that right on any future occasion.     8.3   Integration. This
agreement, the Notes, and any agreement related to the Credit Facilities embody
the entire agreement and understanding of the Borrower and the Bank and
supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower

-14-



--------------------------------------------------------------------------------



 



      shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement or the Notes in any other jurisdiction.

  8.4   Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.    
8.5   Choice of Law. THIS AGREEMENT SHALL BE DEEMED TO BE EXECUTED AND HAS BEEN
DELIVERED AND ACCEPTED IN CHICAGO, ILLINOIS BY SIGNING AND DELIVERING IT THERE.
ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE
CONFLICTS OF LAW PROVISIONS OF THE STATE OF ILLINOIS.     8.6   Consent to
Jurisdiction. THE BANK AND THE BORROWER AGREE THAT ALL DISPUTES BETWEEN THEM
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
RELATED DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE,
SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY,
ILLINOIS, BUT THE BANK AND THE BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF COOK COUNTY, ILLINOIS.
THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT CONSIDERING THE DISPUTE.     8.7   Captions. Section
headings and titles are for convenience of reference only and do not affect the
interpretation of this agreement.     8.8   Creditors Proceedings. In any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of the Borrower under this agreement
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of the Borrower’s liability under this agreement, then,
notwithstanding any other provision of this agreement to the contrary, the
amount of such liability shall, without any further action by the Borrower or
the Bank, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding.

-15-



--------------------------------------------------------------------------------



 



  8.9   Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower and the other
Parties in this agreement, any other Related Documents or in any certificate or
other instrument delivered by the Parties. The Borrower further agrees that
regardless of any investigation made by the Bank, all such representations,
warranties and covenants will survive the making of the Credit Facilities and
delivery to the Bank of this agreement, shall be continuing in nature, and shall
remain in full force and effect until such time as the Liabilities to the Bank
shall be paid in full.     8.10   Non-Liability of the Bank. The relationship of
the Borrower and the Bank created by this agreement is strictly a debtor and
creditor relationship and not fiduciary in nature, nor is the relationship to be
construed as creating any partnership or joint venture between the Bank and the
Borrower. The Borrower is exercising the Borrower’s own judgement with respect
to the Borrower’s business. All information supplied to the Bank is for the
Bank’s protection only and no other party is entitled to rely on such
information. There is no duty for Bank to review, inspect, supervise or inform
the Borrower of any matter with respect to the Borrower’s business. The Bank and
the Borrower intent that the Bank may reasonably rely on all information
supplied by the Borrower or any other Parties to the Bank, together with all
representations and warranties given by the Borrower and the other Parties to
the Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.     8.11   Indemnification of the Bank. The Borrower agrees to indemnify,
defend and hold the Bank, its parent companies, subsidiaries, affiliates, their
respective successors and assigns and each of their respective shareholders,
directors, officers, employees and agents (collectively, the “Indemnified
Persons”) harmless from any and against any and all loss, liability, obligation,
damage, penalty, judgment, claim, deficiency, expense, interest, penalties,
attorneys’ fees (including the fees and expenses of attorneys engaged by the
Indemnified Person at the Indemnified Person’s reasonable discretion) and
amounts paid in settlement (“Claims”) to which any Indemnified Person may become
subject arising out of or relating to this agreement or the collateral, except
to the limited extent that the Claims are proximately caused by the Indemnified
Person’s gross negligence or willful misconduct. The indemnification provided
for in this paragraph shall survive the termination of this agreement and shall
not be affected by the presence, absence or amount of or the payment or
nonpayment of any claim under, any insurance.     8.12   Counterparts. This
agreement may be executed in multiple counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts, taken
together, shall constitute one and the same agreement.

-16-



--------------------------------------------------------------------------------



 



  8.13   Sole Discretion of the Bank. Whenever the Bank’s consent or approval is
required under this agreement, the decision as to whether or not to consent or
approve shall be in the sole and exclusive discretion of the Bank and the Bank’s
decision shall be final and conclusive.     8.14   Recovery of Additional Costs.
If the imposition of or any change in any law, rule, regulation, or guideline,
or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, capital adequacy requirements, or other obligations which
would (1) increase the cost to the Bank for extending or maintaining the Credit
Facilities; (2) reduce the amounts payable to the Bank under the Credit
Facilities; or (3) reduce the rate of return on the Bank’s capital as a
consequence of the Bank’s obligations with respect to the Credit Facilities,
then the Borrower agrees to pay the Bank such additional amounts as will
compensate the Bank therefor, within five (5) days after the Bank’s written
demand for such payment. The Bank’s demand shall be accompanied by an
explanation of such imposition or charge and a calculation in reasonable detail
of the additional amounts payable by the Borrower which explanation and
calculations shall be conclusive in the absence of manifest error.     8.15  
Conflicting Terms. If this agreement is inconsistent with any provision in any
Related Documents, the Bank shall determine, in the Bank’s sole and absolute
discretion, which of the provisions shall control any such inconsistency.    
8.16   Expenses. To the extent not prohibited by applicable law and whether or
not the transactions contemplated by this agreement are consummated, the
Borrower is liable to the Bank and agrees to pay on demand all reasonable costs
and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Credit Facilities and the realization on any
collateral, and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys’ fees (including counsel for the Bank
that are employees of the Bank or its affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any proceeding involving any of the Parties or property of any of the
Parties. The obligations of the Borrower under this section shall survive the
termination of this agreement.     8.17   Reinstatement. The Borrower agrees
that to the extent any payment or transfer is received by the Bank in connection
with the Liabilities, and all or any part of the payment or transfer is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid or transferred by the Bank or paid or transferred over
to a trustee, receiver or any other entity, whether under any proceeding or
otherwise (any of those payments or transfers is hereinafter referred to as a
“Preferential Payment”), then this agreement and the Credit Facilities

-17-



--------------------------------------------------------------------------------



 



      shall continue to be effective or shall be reinstated, as the case may be,
even if all those Liabilities have been paid in full and whether or not the Bank
is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.

  8.18   Severability. If any provision of this agreement cannot be enforced,
the remaining portions of this agreement shall continue in effect.     8.19  
Assignments. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
the Notes or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of the Notes or the Related Documents or any
participation therein. The Borrower agrees that the Bank may at any time sell,
assign or transfer one or more interests or participations in all or any part of
its rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.     8.20   Waivers. All Obligors jointly and severally
waive notice, demand, presentment for payment, notice of nonpayment, notice of
acceleration, protest, notice of protest, and the filing of suit and diligence
in collecting the Notes and all other demands and notices, and consents and
agrees that the Obligor’s liabilities and obligations shall not be released or
discharged by any or all of the following, whether with or without notice to the
Obligor or any other Obligor, and whether before or after the maturity of the
Notes: (1) extensions of the time of payment; (2) renewals; (3) acceptances of
partial payments; and (4) releases or substitutions of any Collateral or any
Obligor. The Bank may waive or delay enforcing any of its rights without losing
them. Each Obligor agrees that acceptance of any partial payment shall not
constitute a waiver and that waiver of any default shall not constitute waiver
of any prior or subsequent default. Any waiver affects only the specific terms
and time period stated in the waiver. No modification or waiver of this
Agreement is effective unless it is in writing and signed by the party against
whom it is being enforced. Nothing herein is intended to waive or vary the
duties of the Bank or the rights of the Borrower in violation of any provision
of the Uniform Commercial Code as adopted in the State of Illinois, as amended
from time to time, that would prohibit the waiver or variation of those duties
and rights by agreement of the parties.

9   USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

-18-



--------------------------------------------------------------------------------



 



      IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual Bank will ask for the Borrower’s name, taxpayer identification
number, residential address, date of birth, and other information that will
allow Bank to identify the Borrower, and if the Borrower is not an individual
Bank will ask for the Borrower’s name, taxpayer identification number, business
address, and other information that will allow Bank to identify the Borrower.
Bank may also ask, if the Borrower is an individual to see the Borrower’s
driver’s license or other identifying documents, and if the Borrower is not an
individual to see the Borrower’s legal organizational documents or other
identifying documents.

10   WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.   11   JURY WAIVER. THE BORROWER AND THE BANK
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT AND THE RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE CREDIT FACILITIES.

                  Borrower:    
 
                PARK NATIONAL CORPORATION    
 
           
 
  By:   /s/ John W. Kozak    
 
     
 
   
 
  Name:   John W. Kozak     
 
     
 
   
 
  Title:   Chief Financial Officer     
 
     
 
   

-19-



--------------------------------------------------------------------------------



 



                  Bank:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Chris Cavacini    
 
     
 
   
 
  Name:   Chris Cavacini     
 
     
 
   
 
  Title:   Vice President     
 
     
 
   

-20-



--------------------------------------------------------------------------------



 



ANNEX I — SUBSIDIARIES

                      % Owned by the Borrower         and each Subsidiary, as
Subsidiary Name and Address   State Where Organized   applicable
Park National Bank
  U.S.     100 %
The Richland Trust Company
  Ohio     100 %
Century National Bank
  U.S.     100 %
The First-Know National Bank of Mount Vernon
  U.S.     100 %
United Bank, N.A.
  U.S.     100 %
Second National Bank
  U.S.     100 %
The Security National Bank and Trust Co.
  U.S.     100 %
The Citizens National Bank of Urbana
  U.S.     100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A to Credit Agreement between
Park National Corporation
(the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”)
dated as of March 12, 2007, as same may be amended, restated and supplemented in
writing.
REPORTING REQUIREMENTS, FINANCIAL COVENANTS AND COMPLIANCE CERTIFICATE FOR
CURRENT REPORTING PERIOD ENDING ___________, 200_ (“END DATE”)

A.   REPORTING PERIOD. THIS EXHIBIT WILL BE IN PROPER FORM AND SUBMITTED WITHIN
45 DAYS OF THE END OF EACH CALENDAR QUARTER INCLUDING THE LAST REPORTING PERIOD
OF THE FISCAL YEAR.

BORROWER’S FISCAL YEAR ENDS ON ___, 200_.

B.   Financial Reporting. The Borrower will provide the following financial
information in Proper Form within the times indicated:

                          Compliance             Certificate WHO   WHEN DUE  
WHAT   (Circle)
The Borrower and the Borrower’s Subsidiaries
  (i) Within 90 days of fiscal year end   Annual report and financial statements
(balance sheet, income statement, cash flow statement) audited (with unqualified
opinion) by independent certified public accountants satisfactory to the Bank
and prepared in accordance with generally accepted accounting principles,
consistently applied on consolidated and consolidating bases, accompanies by
this Compliance Certificate   Yes            No
 
           
 
  (ii) Within 45 days of each Reporting Period End Date,including the final
period of the fiscal year   A copy of all call reports filed with any
Governmental Authority for each of the Borrower’s financial institution   Yes
           No
 
           
 
  (iii) Within 45 days of each Reporting Period End Date,excluding the final
period of the fiscal year   A copy of the Borrower’s quarterly call report as
filed with its primary federal Governmental Authority   Yes            No

C.   Other Required Covenants to be maintained and/or to be specifically
certified.

                                  Compliance     REQUIRED   ACTUAL REPORTED  
(Circle)
(i)
  Borrower shall maintain at all times its categorization as ‘Well Capitalized’
as defined by the regulations of the FDIC (or other primary federal Governmental
Authority). [Section 4.8]   Well Capitalized?   Yes           No   Yes
          No
 
               
(ii)
  Borrower shall cause each of its financial institution Subsidiaries to
maintain at all times its categorization as ‘Well Capitalized’ as defined by the
regulations of the FDIC (or other primary federal Governmental Authority).
[Section 4.9]   Well Capitalized?   Yes           No   Yes           No

-22-



--------------------------------------------------------------------------------



 



THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE AGREEMENT AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND
CONDITIONS OF THE AGREEMENT. IN CASE OF CONFLICT BETWEEN THIS EXHIBIT A AND THE
AGREEMENT, THE AGREEMENT SHALL CONTROL.
The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof, and that since the
date of the Borrower’s most recent Compliance Certificate (if any):

         
 
  o   No default or Event of Default has occurred under the agreement during the
current Reporting Period, or been discovered from a prior period, and not
reported.
 
  o   A default or Event of Default (as described below) has occurred during the
current Reporting Period or has been discovered from a prior period and is being
reported for the first time and:

 
  o   was cured on                                         .
 
  o   was waived by the Bank in writing on
                                        .
 
  o   is continuing.

           
 
Description of Event of Default:        
 
   
 
   
 
             

Executed this                      day
of                                        , 200_.

                  PARK NATIONAL CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

-23-